In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00205-CR



        WILLIAM LOUIS WALTON, Appellant

                            V.

              STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 40741-B




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       J. Brandt Thorson, counsel for William Louis Walton, has filed a motion to extend time

to file the appellant’s brief. The brief was due March 4, 2013.

       In his motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time, stating only that “Counsel for Appellant has had inadequate time

[to] review the record and fully develop argument regarding the points of error to be asserted

herein.” This Court interprets Rule 10.5(b)(2) of the Texas Rules of Appellate Procedure as

requiring counsel to provide the Court with specific information to justify the requested

extension, including the cause numbers of other briefs filed, the dates they were filed, the dates

of trials, how long those trials are expected to last, etc. Broad, general statements do not provide

the required facts and are not adequate to meet the requirements of the rule. See TEX. R. APP. P.

10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion for an extension, for a period of thirty days, making

appellant’s brief now due April 3, 2013. Further requests for extensions will not be looked upon

with favor.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: March 5, 2013


                                                 2